IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 JOSHUA S. MILLER,                             : No. 102 MM 2020
                                               :
                    Petitioner                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 LUZERNE COUNTY COURT OF COMMON                :
 PLEAS, HON. JUDGE DAVE LUPAS, ADA             :
 TONY ROSS AND COMMONWEALTH OF                 :
 PENNSYLVANIA,                                 :
                                               :
                    Respondents                :


                                       ORDER



PER CURIAM

      AND NOW, this 14th day of August, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

is DENIED. The Prothonotary is DIRECTED to strike the name of the jurist from the

caption.